Stephens, J.
1. Where a contract of bailment provides that the bailee is to exchange the property bailed for other property, and return the property taken in exchange to the bailor, a failure by the bailee to deliver to the bailor within a reasonable time the property taken in exchange, in accordance with the terms of the contract, is a violation by the bailee of the contract of bailment.
2. In a suit by a bailor against a bailee, to recover damages for a violation by the defendant of an alleged contract of bailment, where from the evidence it is inferable that the plaintiff delivered to the defendant a certain described musical instrument under an agreement between the parties that the defendant was to transmit the property to a musical house and exchange the same for another musical instrument, for the benefit of the bailor, and to return to the bailor the property exchanged, and that the defendant, after repeated demands on him by the plaintiff to perform the contract, had not delivered to the plaintiff the property bailed» or any property taken in exchange, or accounted to him therefor, a jury would be authorized to infer that there was a. violation by the defendant of the contract of bailment; and it was error to grant a nonsuit.

Judgment reversed.


Jenkins, P. J., concurs. Bell, J., disqualified.